Citation Nr: 1446883	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-05 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a right knee disorder.
 
4.  Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1968 to September 1972.  The Veteran had additional service in the United States Army Reserve (USAR), including a period of active duty from November 18, to December 7, 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  By that rating action, the RO denied the benefits sought on appeal.  The Veteran appealed this rating action to the Board. 

In May 2013, the Veteran testified before the undersigned at a hearing conduced at the above RO.  A copy of the hearing transcript has been uploaded to his Virtual VA electronic claims file. 

In August 2013, the Board remanded the matters on appeal to the RO for additional substantive development.  The requested development has been completed and these matters have returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that additional development is required before the Board may adjudicate the Veteran's claims; specifically, to obtain outstanding private treatment records that might contain potentially relevant evidence concerning the claim for service connection for a right knee disability and to provide the Veteran's representative, New York State Division of Veterans' Affairs (NYSDVA), an opportunity to provide a written argument in support of the instant appeal. 

i) Outstanding Private Treatment Records-Right Knee Disability

A September 2013 VA examination report expressly references an orthopedic progress note, prepared by the Veteran's orthopedist, Dr. M. K., which contained a diagnosis of a right knee meniscal tear.  The Veteran indicated that he was slated for right knee surgery to be performed by Dr. K. to repair a meniscal tear in November 2013.  (See September 2013 VA examination report, received and uploaded to the Veteran's Veterans Benefits Management System (VBMS) claims file at page one (1) in October 2013)).  While treatment records, dated up through March 2012, from Dr. M. K. have been uploaded to the Veteran's VBMS electronic claims file, more recent records, such as those concerning his November 2013 right knee surgery, are absent.  Thus, the Board is on notice that private records may exist that are relevant to the Veteran's claim for service connection for a right knee disability, and efforts to obtain those records should be made on remand.  38 U.S.C.A. § 5103A.

ii) Representative's Outstanding Written Argument-All Claims

The Veteran is represented by the New York State Division of Veterans' Affairs.  The record does not contain a VA Form 646 or any other indication that the Veteran's electronic claims files were reviewed by his representative prior to his appeal being recertified to the Board in August 2014.  The VA Manual indicates that a Form 646 is not required for remanded appeals when new evidence is not submitted or the appeal was remanded by the Board solely for the assembly of medical records.  (See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 28(c) (December 9, 2004).  In this case, however, a Form 646 is required because additional evidence consisting of VA treatment reports, dated from June 2007 to May 2011; September 2013 VA examination report; December 2013 VA opinion (eye disability); Leave and Earning Statements from the Veteran's period of service in the USAR from December 2, 1975 to November 29, 1988 and December 6, 1988 thru August 30, 2003; and, July 2014 response from the VA Records Management Center indicating that that agency did not have any service treatment records for the Veteran's USAR service, were added to the record pursuant to the Board's August 2013 remand directives. 

The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2013).  The United States Court of Appeals for the Federal Circuit has held that veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, the NYSDVA should have an opportunity to review the new evidence added to the record and provide argument in response to the continued denial of the service connection claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of treatment records from Dr. K., Red Creek Orthopedics, 125 Red Creek Drive, Suite 205, Rochester, New York 14623-4262 
showing treatment and surgery for his right knee disability, dated from March 2012 to the present, to specifically include a November 2013 surgery for a right knee meniscal tear.  The Veteran should be advised that he can also submit those records himself. If the Veteran provides a completed release form, then request the identified treatment records.  All attempts to secure those records must be documented in the claims file, and the Veteran and his representative should be notified of any unsuccessful efforts.

2.  After any additional evidence is received and uploaded to the Veteran's VBMS electronic claims file and prior to recertifying the claims on appeal to the Board, the RO must afford the Veteran's representative, New York State Division of Veterans' Affairs, an opportunity to review the Veteran's electronic claims files and submit a completed VA Form 646 or equivalent written argument.  If the representative cannot be contacted, the Veteran should be so notified to ensure that his due process rights are protected.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

